Case 18-33730-hdh11 Doc 245 Filed 08/12/20          Entered 08/12/20 15:15:08       Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                              §
                                                    §
REVOLUTION MONITORING, LLC                          §              CASE NO. 18-33730-hdh
                                                    §
                                                    §
REVOLUTION MONITORING                               §              CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                     §
                                                    §
REVOLUTION NEUROMONITORING LLC                      §              CASE NO. 18-33732-hdh
                                                    §
       Debtors.                                     §              (Jointly Administered)



 OBJECTION OF LOUISIANA HEALTH SERVICE & INDEMNITY COMPANY, D/B/A
    BLUE CROSS AND BLUE SHIELD OF LOUISIANA TO AMENDED SECOND
     MOTION OF LIQUIDATING TRUSTEE FOR RULE 2004 EXAMINATION


       NOW COMES, through undersigned counsel, Louisiana Health Service & Indemnity

Company, d/b/a Blue Cross and Blue Shield of Louisiana (“BCBSLA”), who files this Objection

to the Amended Second Motion of Liquidating Trustee for Rule 2004 Examination (“Motion”)

(Doc. 236), respectfully representing as follows:

                                       I. OBJECTIONS

       BCBSLA objects to the Liquidating Trustee’s Motion on the grounds that the Motion fails

to indicate how the information sought meets the criteria stated in Rule 2004. See Fed. R. Bankr.

P. 2004. The Motion and attached subpoena requests are overly broad and place an unreasonable

burden on BCBSLA. Production of the requested documents would violate the Health Insurance

Portability and Accountability Act (“HIPAA”), exceeds the permissible scope of a subpoena, and

would cause BCBSLA to incur undue burden and expense. Additionally, much of the information

sought should be obtained from the Debtors.
Case 18-33730-hdh11 Doc 245 Filed 08/12/20            Entered 08/12/20 15:15:08        Page 2 of 3




       Moreover, BCBSLA health benefit plans contain anti-assignment provisions that prohibit

plan members from assigning their rights under the plan. These anti-assignment provisions would

have prevented the Debtors from obtaining standing to receive plan benefits through any putative

assignment. The Trustee likewise could not have obtained a standing to pursue claims for

receivables for medical services rendered by the Debtors.

       Blue Cross Blue Shield of Texas (“BCBSTX”) filed many of these same objections, with

memorandum in support, to the Motion on September 26, 2019. (Doc. 155). The arguments made

in BCBSTX’s memorandum in support of its objections also support BCBSLA’s objections. Thus,

BCBSLA hereby incorporates by reference in full the arguments contained in BCBSTX’s

objections (Doc. 155) as if asserted herein. See Fed. R. Bankr. P. 7010; Fed. R. Civ. P. 10(c).

       If the Liquidating Trustee’s Motion is granted, the relief should be limited:

       1)      in scope, to information relevant to the collection of such Accounts Receivable for
               which the Trustee can show the existence of a valid assignment of benefits from
               the insured, and

       2)      in content, to an electronic spreadsheet of claims information that identifies

               a)     provider identification number under which the claim was submitted,
               b)     claim number,
               c)     service dates,
               d)     amounts billed,
               e)     amounts and dates of any related payments including deductibles,
                      copayments, or coinsurance,
               f)     procedure codes,
               g)     diagnosis codes,
               h)     member’s benefit contract number, and
               i)     reasons for the denial of payment (where applicable).

                                          II. PRAYER

       WHERFORE, PREMISES CONSIDERED, Louisiana Health Service & Indemnity

Company d/b/a Blue Cross and Blue Shield of Louisiana respectfully prays the Court deny the




  BCBSLA’S OBJECTIONS TO LIQUIDATING TRUSTEE’S AMENDED SECOND MOTION FOR RULE 2004 EXAMINATION
                                              PAGE 2
Case 18-33730-hdh11 Doc 245 Filed 08/12/20          Entered 08/12/20 15:15:08       Page 3 of 3




Amended Second Motion of Liquidating Trustee for Rule 2004 Examination of BCBSLA, and

grant BCBSLA any such other and further relief as the Court deems proper.

                                            Respectfully submitted:

                                            By: /s/Jonathan M. Herman
                                               Jonathan M. Herman (TX Bar No. 24052690)
                                               Allison N. Pham (TX Bar No. 24053399)
                                               HERMAN LAW FIRM
                                               1601 Elm Street, Suite 2002
                                               Thanksgiving Tower
                                               Dallas, Texas 75201
                                               Telephone: (214) 624-9805
                                               Facsimile: (469) 383-3666
                                               JHerman@herman-lawfirm.com
                                               APham@herman-lawfirm.com

                                            ATTORNEYS FOR LOUISIANA HEALTH SERVICE &
                                            INDEMNITY COMPANY, D/B/A BLUE CROSS AND
                                            BLUE SHIELD OF LOUISIANA


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the above and foregoing document has been

served on all counsel of record herein via the Court’s CM/ECF filing system on August 12, 2020.

                                    /s/Jonathan M. Herman
                                      Jonathan M. Herman




  BCBSLA’S OBJECTIONS TO LIQUIDATING TRUSTEE’S AMENDED SECOND MOTION FOR RULE 2004 EXAMINATION
                                              PAGE 3
